Citation Nr: 1020552	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for reflux esophagitis, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. A. Klein


INTRODUCTION

The Veteran had active service from January 1966 to November 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims for service 
connection for hearing loss, tinnitus, PTSD, and reflux 
esophagitis.   

The Board notes that the RO received an additional VA 
treatment record in May 2006, which was then forwarded to the 
Board.  The agency of original jurisdiction (AOJ) has not 
considered this record, and the Veteran has not signed a 
waiver of initial AOJ consideration for this record.  See 
38 C.F.R. § 20.1304(c) (2009).  However, this record is only 
relevant to counseling treatment which the Veteran has 
received and, as such, is only relevant to the Veteran's 
claim for service connection for PTSD, which is being 
remanded.  This evidence will thus be considered by the AOJ 
before the appeal is returned to the Board.  Therefore, the 
Board finds that any error in failing to furnish a prior 
supplemental statement of the case (SSOC) is not prejudicial 
as to the Veteran's service connection claim for PTSD.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran has raised the issue of service connection for a 
rash on his legs and feet.  See the Veteran's statement of 
December 2004.  As such, these issues have been raised by the 
record, but have not been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for PTSD and reflux 
esophagitis being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
bilateral hearing loss.

2.  The Veteran has provided evidence of current tinnitus.

3.  There is no competent evidence that relates the Veteran's 
current tinnitus to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by his military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in November 2004.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
claims for service connection for bilateral hearing loss and 
tinnitus; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Furthermore, the March and July 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in February 2005, 
the preferred sequence.  In Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. at 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ provided additional Dingess notice in March and 
July 2006; however, the AOJ failed to cure the timing of its 
notice by issuing a subsequent decision.  In the case of 
timing error, the Court recently held that the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication and 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran did not submit any 
additional pertinent evidence in response to the March and 
July 2006 Dingess notice letters.  Therefore, the absence of 
a subsequent readjudication decision after these notices is 
not prejudicial because the result of such a readjudication 
on the exact same evidence and law previously considered 
would be no different than the previous adjudication.  
Medrano, 21 Vet. App. at 173.  Therefore, considering that 
the Veteran has not submitted additional pertinent evidence 
regarding the issues addressed in this decision after 
receiving the Dingess notice letters, the Board concludes 
that a remand for readjudication is not required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured certain 
records from the Knoxville, Tennessee, Veterans Center, 
service treatment records (STRs), certain service personnel 
records (SPRs), and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements.  
The Veteran has not provided authorization for the VA to 
obtain any additional medical records regarding diagnosis of 
or treatment for bilateral hearing loss or tinnitus, either 
private records or VA medical treatment records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims for bilateral hearing 
loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met 
in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 
82 (2006), in a disability compensation (service connection) 
claim, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  In the case of 
the Veteran's hearing loss, the Veteran has presented no 
competent evidence of treatment for or diagnosis of bilateral 
hearing loss.  Furthermore, in regards to both hearing loss 
and tinnitus, the Veteran has not provided any evidence of an 
event which occurred in service to cause these disorders, nor 
has he indicated that these disorders began during service, 
or in the case of bilateral hearing loss, within the 
presumptive period.  Service in the military is not 
sufficient by itself to cause hearing loss and tinnitus; some 
causal event, such as acoustic trauma, is necessary to cause 
these disorders.  The Veteran has not provided any lay or 
medical evidence of such an incident which might have caused 
these disorders.  Therefore, as service and post-service 
medical records provide no basis to grant the claims of 
service connection for bilateral hearing loss and tinnitus, 
and in fact provide evidence against these claims, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran has claimed that he experiences bilateral hearing 
loss due to noise exposure during his military service.  See 
the Veteran's May 2005 notice of disagreement (NOD), and 
February 2006 substantive appeal (VA Form 9).  

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Hearing loss is defined for VA purposes by law.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to report hearing loss, generally.  
See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran has not presented any 
evidence that he has the requisite training or experience 
necessary to render him competent to show that he experiences 
hearing loss in accordance with the requirements of 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.159(a)(1).  Furthermore, the 
Veteran has not presented any objective medical evidence of 
treatment for hearing loss at any point during or after his 
military service, nor has he indicated that he has received 
any such treatment, nor is there any evidence of such 
treatment in the record.  As such, the Board concludes that 
the Veteran does not currently show hearing loss in 
accordance with 38 C.F.R. § 3.385.  Without competent 
evidence that the Veteran currently experiences hearing loss 
in accordance with 38 C.F.R. § 3.385, service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

However, even were the Board to concede that the Veteran was 
currently experiencing bilateral hearing loss in accordance 
with 38 C.F.R. § 3.385; the Board concludes that the Veteran 
did not experience any in-service event to cause him to 
experience bilateral hearing loss.  The second requirement 
for any service-connected disability is of an in-service 
occurrence or aggravation of the injury.  Shedden, 381 F.3d 
at 1167; see also Hensley, 5 Vet. App. at 159.  Here, the 
Veteran has claimed service connection for bilateral hearing 
loss due "exposure to noise" during his military service.  
See the Veteran's May 2005 NOD; see also February 2006 VA 
Form 9.  The Veteran is competent to testify as to 
experiencing acoustic trauma in service.  See Layno v. Brown, 
6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  
However, the Veteran has not indicated any specific event or 
events in which he was exposed to acoustic trauma during his 
service.  The Board notes that the VA's duty to assist is not 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board also notes that there is no evidence of acoustic 
trauma in the Veteran's STRs.  In fact, the Veteran was 
provided with a separation audiology examination in October 
1967, which indicated normal hearing for VA purposes.  For 
service connection, the Board notes that hearing loss under 
the standards of 38 C.F.R. § 3.385 does not have to be 
demonstrated during service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  The Court has held that service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The Veteran's assertion of general 
"exposure to noise" in service is not sufficient to show 
acoustic trauma to cause any current bilateral hearing loss.  
Therefore, even were the Board to concede current bilateral 
hearing loss, there is insufficient evidence to connect such 
bilateral hearing loss to the Veteran's service.

The Veteran's military occupational specialty is listed as 
heavy vehicle driver in his DD Form 214.  This is not an 
occupation ordinarily associated with acoustic trauma, unlike 
artillery, e.g.  The Veteran has not provided any evidence to 
show a specific incident of acoustic trauma which occurred 
during service, nor do his STRs contain any evidence of 
treatment for acoustic trauma or any hearing problems during 
service.  The Board notes that the VA may not rely on the 
absence of medical records to refute the Veteran's lay 
assertion of experiencing acoustic trauma.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  However, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Federal Circuit Court has held that an extensive 
lapse of time between the alleged events in service and the 
initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this case, the first mention of 
acoustic trauma is in the Veteran's May 2005 NOD, over 40 
years after active service.  Service in the military is not 
sufficient in itself to show that the Veteran experienced 
acoustic trauma, and this is only provided as general noise 
exposure.  As such, the Board concludes that given the lack 
of any specific lay or medical evidence of acoustic trauma in 
service, and the substantial period of time after service 
before the Veteran first asserted experiencing such trauma, 
the Veteran has not shown that he experienced in-service 
acoustic trauma.

Without competent evidence of current bilateral hearing loss 
in accordance with 38 C.F.R. § 3.385, or evidence of in-
service acoustic trauma during service, there is no basis for 
further analysis of the nexus requirement.  See Shedden, at 
1167.  Furthermore, without a current disorder, or any in-
service cause, there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after his discharge 
from active service, the Veteran is not entitled to 
application of the presumptive provisions.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which was 
caused by his exposure to acoustic trauma during his military 
service.  See the Veteran's May 2005 NOD, and February 2006 
VA Form 9.  As noted above, the first requirement for a 
service connection claim is proof that the Veteran currently 
has the claimed disability.  Shedden v. Principi, 381 F.3d at 
1167.  Tinnitus is a type of disorder associated with 
symptoms capable of lay observation.  Charles v. Principi, 16 
Vet. App. 370 (2002).  As such, the Veteran has provided 
competent evidence that he is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As stated above, without evidence 
of any specific acoustic trauma in service, the Board must 
conclude that the Veteran did not experience acoustic trauma 
to cause tinnitus during his active military service.  
Without evidence of an in-service incident, there is no basis 
for further analysis of the nexus requirement.  See Shedden, 
at 1167.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and third 
elements of service connection discussed above.  Savage, 10 
Vet. App. at 495-496.  

In this case, there is no evidence to indicate that the 
Veteran's tinnitus began in service and continued to the 
present.  The Veteran's STRs and post-service medical records 
do not contain any indication of tinnitus.  In fact, the 
first evidence of tinnitus is, like his complaint of 
bilateral hearing loss, from the Veteran's October 2004 
claim, over 40 years after his discharge from active service.  
As noted above, the Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3d at 
1333.  Given the lack of any evidence of tinnitus until 40 
years after service, the Board concludes that the evidence 
does not show the continuity of symptomatology necessary to 
establish service connection for tinnitus.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran has claimed that he currently experiences an 
acquired psychiatric disorder, to include PTSD, due to his 
service in Vietnam.  See the Veteran's October 2004 claim.  
The Board considers the Veteran's claim for service 
connection for PTSD as encompassing all psychiatric disorders 
evident in the record, pursuant to the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
the scope of a mental health disability claim includes any 
mental health disability that could reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record).  
Unfortunately, before addressing the merits of the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the Board finds that additional 
development of the evidence is required.

First, it appears that the Veteran has been receiving 
treatment at the Knoxville, Tennessee, Veterans Center.  See 
the Knox Veterans Center record dated in May 2006.  However, 
the only evidence of record is his intake examination and a 
record from May 2006, if the Veteran has received additional 
relevant treatment over the course of the appeal, this would 
be relevant to his current claim and these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (the VA is charged with constructive, if not 
actual, knowledge of evidence generated by the VA).

Second, the establishment of service connection for PTSD 
requires (1) medical evidence diagnosing PTSD in accordance 
with VA regulations, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In this case, 
the record from the Knox Veterans Center of May 2006 
indicates that the Veteran has been receiving counseling for 
symptoms that may be related to PTSD.  With some evidence of 
current PTSD, the VA must determine if there is credible 
supporting evidence that his alleged in-service stressors 
actually occurred, as well as medical evidence of a link 
between this particular stressor and any current PTSD.  
38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. App. at 147; Moreau, 
9 Vet. App. at 395. 

The Veteran has indicated that he experienced several 
stressor events which occurred during his service in Vietnam.  
First, he has asserted that on or around September 3, 1967, 
he was a driver in a truck convoy which was returning from 
Pleiku and about two miles from An Khe the convoy was 
attacked by the enemy and almost overrun.  The Veteran 
indicated that he was returning to his base in Qui Nhon.  He 
stated that he returned fire with his M-14 rifle, that they 
were aided by a helicopter gunship, and that eight soldiers 
were killed in the attack, but these soldiers were not from 
his specific unit.  See the Veteran's Veterans Center Intake 
form dated September 2004.  Second, he has indicated that he 
witnessed two children who had been injured by a booby-trap 
between Qui Nhon and An Khe, in the summer of 1967.  Id.  
Third, the Veteran has indicated that he generally 
experienced attacks from sniper fire and returned fire during 
his service in Vietnam from September 1966 to September 1967.  
Id.; see also, the Veteran's stressor statement of December 
2004.  He has alleged that his truck was shot about once a 
week, and his tires were shot out once.  Id.  He also 
indicated that he returned fire about two times a month.  Id.  
He has also provided more specific details regarding a 
particular sniper attack, stating that during the summer of 
1967 he was participating in a convoy when a truck in front 
of him carrying JP-4 jet fuel was attacked with sniper fire.  
Id.  

The Veteran has indicated that he was fired upon and he fired 
back during enemy attacks.  As such, he has alleged that he 
engaged in combat; however, the Veteran's military 
occupational specialty, including during his period of 
service in Vietnam, is listed as heavy vehicle driver on both 
his DD Form 214 and SPRs, which, by itself, is not sufficient 
to show combat experience.  Furthermore, the Veteran's 
service medals are listed on his DD Form 214 as:  NDSM 
(National Defense Service Medal), VSM (Vietnam Service 
Medal), VCM (Vietnam Campaign Medal), and the MKM M-14 (a M-
14 proficiency badge).  None of these are sufficient to show 
that the Veteran has participated in combat.  As such, the 
evidence of record is insufficient to show that the Veteran 
engaged in combat such that his uncorroborated testimony is 
sufficient to prove the occurrence of his alleged stressors.  
In such a case, there must be evidence to corroborate the 
Veteran's statements regarding his PTSD stressors.  Cohen, 10 
Vet. App. at 143; Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  

With regards to the incident wherein the Veteran alleged that 
he witnessed two children be injured by a booby trap, the 
Veteran has not provided a sufficiently specific date or 
location for these events, and so they cannot be confirmed at 
this time.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records).  

However, the Veteran has provided specific details regarding 
the alleged attack of September 3, 1967, wherein he indicated 
that his convoy was attacked and about eight service members 
were killed, as well as the alleged sniper attacks, including 
the sniper attack during the summer of 1967.  The Veteran's 
SPRs show that he served in Vietnam from September 1966 to 
September 1967, that he served in the 585th Transport 
Company, and that he participated in the Vietnam Counter-
Offensive Phase II.  However, this evidence by itself is 
insufficient to corroborate the Veteran's alleged stressors.  

There is no evidence that the AOJ has made any attempt to 
verify the Veteran's stressors.  Therefore, the AOJ should 
contact the U.S. Army Joint Services and Research Center 
(JSRRC) (formerly known as USASCURR) and provide a 
description of his alleged in-service stressors in order to 
attempt to verify them.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  As such, an exact corroboration is not 
required.  In other words, the Veteran's presence with the 
unit at the time such attacks occurred would corroborate his 
statement that he experienced such attacks personally.  

Third, if and only if at least one of the Veteran's claimed 
stressors is verified, the Veteran should be scheduled for a 
VA examination by a VA psychiatrist to obtain a medical 
opinion concerning the etiology of any current psychiatric 
disorder, to include PTSD, on the basis of in-service 
incurrence.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As noted above, the Court has held that claims for 
service connection for PTSD encompass all psychiatric 
disabilities raised by the evidence or the record.  Clemons 
v. Shinseki, 23 Vet. App. at 5.

With respect to the Veteran's claim for service connection 
for reflux esophagitis, to include as secondary to PTSD, the 
Board finds this issue to be inextricably intertwined with 
the issue of service connection for an acquired psychiatric 
disorder, as a finding that he is service-connected an 
acquired psychiatric disorder could well have an impact on 
the reflux esophagitis claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a Veteran's claim for the second 
issue).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder has been resolved.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the records of any VA 
psychiatric treatment from the most 
recent VA treatment facility of record, 
at this time indicated as the Veterans 
Center of Knoxville, Tennessee.  All 
attempts to secure these records, and 
any response received, must be 
documented in the claims file.  If no 
further records are available, a 
response to that effect is required and 
should be documented in the file.

2.	The AOJ must take appropriate action to 
confirm those stressors which have been 
adequately identified by the Veteran 
and request a search to confirm such 
stressors by contacting the U.S. Army 
and JSRRC, or other appropriate agency 
if the AOJ determines that another 
entity would hold the appropriate 
records.  

	In particular, the AOJ must attempt to 
confirm the following:

A)  the alleged attack of September 3, 
1967, wherein he indicated that his 
convoy was attacked and about eight 
service members were killed;

B)  sniper attacks upon the Veteran's 
convoy alleged by the Veteran to 
have occurred during his time in 
Vietnam from September 1966 to 
September 1967.

	If the request for records relating 
to the sniper attacks for the entire 
September 1966 September 1967 period 
is not specific enough for JSRRC 
purposes, the AOJ should request 
such records from the sixty-day 
period of June to August of 1967, 
which is the time in which the 
Veteran has more specifically 
alleged that such attacks occurred.  

	The search should look for events which 
match the Veteran's description on or 
around this date.  A copy of the 
Veteran's SPRs, with his description of 
the incidents (particularly the 
descriptions contained in the Knoxville 
Veterans Center intake form), should be 
forwarded to JSRRC, or other 
appropriate agency, along with the 
request.  The request should include a 
search for records relevant to the 
Veteran's unit or higher command, to 
include information about the actions 
and circumstances of service in the 
585th Transportation Company, such as 
the available unit history, command 
diary, higher command history, and the 
like, as necessary for the appropriate 
time periods.

3.	After receiving a response from JSRRC, 
or other appropriate agency, the AOJ 
should make a determination as to 
whether any of the Veteran's alleged 
stressors are corroborated.  If any of 
the identified stressors are adequately 
verified, a summary of the verified 
stressor(s) must be prepared.  

	The Veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorders, including PTSD, 
to determine whether any of the 
Veteran's current psychiatric 
disorders, particularly PTSD, may be 
etiologically related to the verified 
stressors.  Only the stressor(s) that 
are actually confirmed by JSRRC should 
be considered as a possible cause of 
the Veteran's PTSD. 

	The claims file must be made available 
to the examiner in connection with the 
examination.  The examiner should note 
in the examination report that 
pertinent documents in the claims file, 
including the information regarding 
stressor verification, were reviewed in 
conjunction with the examination.  Any 
indicated relevant tests must be 
conducted. 

The examiner should answer the 
following question:  is it at least as 
likely as not (a 50 percent or greater 
likelihood) that the Veteran has an 
acquired psychiatric disorder, to 
include PTSD, as a result of his 
verified in-service stressors?  The 
examiner must fully address all the 
evidence of record, including the 
Veteran's treatment record, and any in-
service stressors which are verified by 
the AOJ.

Any opinions expressed by the reviewer 
must be accompanied by an explanation 
of the rationale for the opinion 
expressed.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

4.	Then review the Veteran's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

5.	After completing the above development, 
the AOJ should readjudicate the issues 
of service connection for an acquired 
psychiatric disorder, to include PTSD 
and service connection for reflux 
esophagitis, to include as secondary to 
PTSD, considering any new evidence 
secured since the February 2006 
statement of the case (SOC).  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


